DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/267,152 filed 02/04/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 02/09/2021, which replace all prior submitted versions of the claims.
- Claims 1, 10, 19, and 28 have been amended.
- Claims 6, 15, and 24 have been canceled.
- Claims 1-5, 7-14, 16-23, and 25-30 are pending.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority



Response to Remarks/Arguments
6.           Applicant's remarks & arguments, see page 8-11, filed 02/09/2021, with respect to Claims Rejections - 35 U.S.C. § 103, have been fully considered and are persuasive. The rejection under 35 U.S.C. §103 of Claims 1-5, 7-14, 16-23, and 25-30, has been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
7.	In the application filed on 02/09/2021, Claims 1-5, 7-14, 16-23, and 25-30 (renumbered Claims 1-27) are allowed.  The following is an Examiner's statement of reasons for allowance: An updated search has been performed, and the claims are allowable over the prior arts of record since the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety, i.e.,  
 	For Claim 1, in conjunction with other recited Claim 1 limitations:
the RTS message indicating an identifier and a configuration for the priority communications during the shortened TTI, wherein the configuration for the priority communications comprises an indication of whether the RTS is a control RTS or a control-less RTS; 
the CTS message indicating a sequence associating the CTS message with the RTS message;

For Claim 10 (renumbered 9), in conjunction with other recited Claim 10 (renumbered 9) limitations:
the RTS message indicating an identifier and a configuration for the priority communications during the shortened TTI, wherein the configuration for the priority communications comprises an indication of whether the RTS is a control RTS or a control-less RTS; 
identifying a sequence based at least in part on the RTS message; transmitting a clear-to-send (CTS) message indicating the sequence and using a set of resource blocks (RBs) having a same number of RBs as is used for the RTS message, wherein the sequence associates the CTS message with the RTS message; 

For Claim 19 (renumbered 17), in conjunction with other recited Claim 19 (renumbered 17) limitations:
the RTS message indicating an identifier and a configuration for the priority communications during the shortened TTI, wherein the configuration for the priority communications comprises an indication of whether the RTS is a control RTS or a control-less RTS; 
the CTS message indicating a sequence associating the CTS message with the RTS message;

For Claim 28 (renumbered 25), in conjunction with other recited Claim 28 (renumbered 25) limitations:
the RTS message indicating an identifier and a configuration for the priority communications during the shortened TTI, wherein the configuration for the priority communications comprises an indication of whether the RTS is a control RTS or a control-less RTS; 
identify a sequence based at least in part on the RTS message; transmit a clear-to-send (CTS) message indicating the sequence and using a set of resource blocks (RBs) having a same number of RBs as is used for the RTS message, wherein the sequence associates the CTS message with the RTS message;

8.	Note that the closest prior art found is as follows: 
(a) Lee et. al (US-20180332602-A1), which is directed generally to wireless communication, and to a vehicle-to-X (V2X) message transmission method performed by a terminal in a wireless communication system, and a terminal using the same, discloses: 
UE performing a V2X method determining priority information and selecting TTI based upon priority, where selected TTIs have different intervals for priority whereby when the priority is high, the first TTI constituted by a resource element which is long in frequency and short in time is selected, and when priority is low, a second TTI constituted by a resource element which is shorter in frequency and longer in time than the resource element in the first TTI is selected, with furthermore TTI priority additionally identified by `zero` or `null` being inserted into a specific subcarrier in a frequency resource domain, and UE transmits information based upon selected TTI (FIG. 16 & ¶ 0133, ¶ 0134, ¶ 0137, ¶0138)

(b) MUECK et. al (US-20180332660-A1), which is directed towards methods and devices for managing access to shared channels, discloses: 
A transmission request-grant handshake procedures whereby a transmitter/first transmitter transmits a transmission request (RTS) to a network access node that contains a reservation period (Network Allocation Vector (NAV)) for which the first transmitter wishes to reserve the channel to transmit a pending transmission, and the network access that receives the RTS and transmits a transmission grant CTS to the first transmitter that also contains an updated reservation period which may be multiple frames in length (¶0051, ¶0053)

(c) Redi et. al (US-6556582-B1), which is directed to packet radio networks and, more particularly, to improved techniques for multiple access collision avoidance (MACA) in mobile multi-hop packet radio networks, discloses: 
A RTS message that includes a priority status/QOS or priority/QOS bits indicating the priority/QOS of a sending nodes data packet, and a corresponding CTS message from node that receives and accepts RTS for data communication (Col 6 (lines 45-48, 64-67) & Col 7 (lines 1) & Fig 7; Fig. 7 & Col 7 (lines 45-50)))

(d) Sadiq et. al (US-20160150552-A1), which is directed to dynamically reserving a channel for performing connection setup and/or communicating high priority messages via request-to-send and clear-to-send ( RTS-CTS) resources associated with different functions and different priorities, discloses: 
RTS and CTS resource pairs associated by or related to priority and function, RTS and CTS pairs are transmitted at different frequencies where different frequencies are associated with different priorities and functions, such as the highest priority RTS-CTS resources being reserved for connection setup (FIG. 6 & ¶0059, FIG. 7 & ¶0063))

9.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        March 11, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414